Citation Nr: 0800651	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-31 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to a service-connected 
right knee disability.

2.  Entitlement to service connection for a gynecological 
disorder, claimed as residuals of an enlarged uterus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as gastroesophageal reflux disease (GERD) 
and erosive esophagitis.

5.  Entitlement to service connection for a bilateral hand 
disability, claimed as numbness of the hands.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to May 
1989.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the benefits sought on appeal.  The 
veteran testified before the undersigned Acting Veterans Law 
Judge in July 2007.


FINDINGS OF FACT

1.  Low back pathology is not currently shown.

2.  An enlarged uterus or any symptoms reasonably 
attributable are not shown.

3.  The veteran has not been diagnosed with PTSD.

4.  A chronic gastrointestinal disorder was not shown in 
service or for many years thereafter.  

5.  The competent evidence does not reflect a nexus between 
the veteran's current complaints and active duty.

6.  A bilateral hand disorder is not currently shown.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by the veteran's period of active duty, nor is it related to 
service-connected disease or injury..  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007).

2.  An enlarged uterus or any residuals thereof were not 
incurred in or aggravated by the veteran's period of active 
duty.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2007).

3.  PTSD was not incurred in or aggravated by the veteran's 
period of ACTIVE DUTY.  38 U.S.C.A. §§ 1110, 1154(a), 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2007).

4.  A gastrointestinal disorder, claimed as GERD and 
esophagitis, was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

5.  A bilateral hand disability was not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back

The veteran contends that she has a low back disability as a 
result of a service-connected right knee disability.

The service medical records reflected no complaints of, 
treatment for, or a diagnosis related to a low back 
disability.  A June 1982 enlistment examination, July 1987 
periodic examination, and an April 1989 separation 
examination reflected a normal clinical evaluation of the 
spine.  In an April 1989 report of medical history, the 
veteran reported that she was in good health and denied 
recurrent back pain.  Since the service medical records do 
not show evidence of any lumbar spine pathology during 
service or at the time of discharge, the Board finds that the 
weight of the evidence demonstrates that chronicity in 
service is not established in this case.

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a low 
back disability.  The first post-service clinical evidence of 
a back disability is an October 1989 private treatment record 
which indicates that the veteran injured her back in a motor 
vehicle accident within a few months after discharge from 
service.  Then, range of motion of the spine was limited and 
the physician opined that he thought her back condition would 
resolve.

VA medical records dated in September 2005 reflect an 
assessment of chronic low back pain with an approximate onset 
in mid-2004.  The most recent VA medical records in the 
claims file dated in January 2007 are void of complaints of, 
treatment for, or a diagnosis related to a low back 
disability.

Next, and significantly, there is no current diagnosis 
related to a low back disability or any symptoms reasonably 
attributed thereto.  Of note, in a January 2007 VA medical 
record, undertaken many years after the veteran's discharge, 
she reported pain in her feet and knees but did not make 
complain of any back pain.  In addition, she testified that 
her condition has been diagnosed as mechanical back pain.  

The veteran testified before the Board in July 2007 that her 
back pain was related to parachute falls and that she went to 
sick call a few times for back pain and spasms.  Testimony 
revealed that her back condition had been diagnosed as 
mechanical back pain.  She also testified that she re-injured 
her back in a work-related fall after service.

A review of the medical evidence shows that the veteran was 
last treated for chronic low back pain in September 2005; 
however, the records reflect no diagnosis related to 
underlying pathology.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition does not 
constitute a disability for which service connection can be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001); see also Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability).  "In the absence 
of proof of a present disability there can be no valid 
claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

Service connection cannot be granted for a low back 
disability, where, as in the present case, the preponderance 
of the evidence fails to demonstrate that the appellant 
currently has the claimed disability.  The criteria for a 
valid claim for the disability at issue, therefore, have not 
been met in this case.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer, 3 Vet. 
App.  at 225.

The veteran contends that she has a low back disability.  
However, as a layperson, she is not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board acknowledges that the veteran is competent to give 
evidence about what she experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran has a low 
back disability.  Therefore, the Board concludes that a low 
back disability was not incurred or aggravated by active 
duty.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to the issue of secondary service connection, 
the veteran claims that a VA physician related her low back 
disability to her service-connected right knee disability.  
Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  
However, in this case there is no medical evidence of a 
diagnosed low back disability.  

Enlarged Uterus

The veteran contends that she suffers from residuals of an 
enlarged uterus as a result of her active duty.

Service medical records reflected no complaints of, treatment 
for, or a diagnosis related to an enlarged uterus.  A June 
1982 enlistment examination, July 1987 periodic examination, 
and an April 1989 separation examination reflected a normal 
pelvic evaluation.  Annual pap and pelvic examinations in 
June 1985 and March 1987 were within normal limits.  An 
August 1987 clinical note shows that the uterus was nine by 
five by four centimeters and in August 1988 examination of 
the uterus reflected an anteverted uterus.  

In an April 1989 report of medical history, the veteran 
reported that she was in good health and denied having 
treatment of a female disorder.  Since the service medical 
records do not show evidence of an enlarged uterus during 
service or at the time of discharge, the Board finds that the 
weight of the evidence demonstrates that chronicity in 
service is not established in this case.  38 C.F.R. 
§ 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for an 
enlarged uterus.  38 C.F.R. § 3.303(b).  The first post-
service clinical evidence of a gynecological disability is a 
January 2002 private treatment report which indicates that 
the uterus was anteverted, approximately eight weeks size and 
somewhat boggy, consistent with adenomyois.  A five 
centimeter cyst on the left ovary was somewhat tender.  

The impression was dysfunctional uterine bleeding of unknown 
etiology, most likely oligo and ovulatory; left lower 
quadrant cystic mass; and pelvic pain, secondary to lower 
quadrant cystic mass.  This was about thirteen years after 
discharge.

The Board finds that the gap between discharge and post-
service symptomatology is too remote in time to support a 
finding of in-service onset.  See Maxson v. Gober, 230 F.3d 
1330, 1331 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

Private treatment records dated in March 2002 reflect the 
veteran's complaints of chronic pelvic pain and uterine 
bleeding.  An examination revealed a diffusely enlarged 
uterus by about eight weeks.  A hysterectomy was recommended 
as a definitive option for pelvic pain, but she indicated 
that her pain was mild to moderate and was fairly well-
controlled.

VA medical treatment records dated in April 2006 reflect that 
the veteran's uterus was nongravid and nontender.  No adnexal 
masses were noted, but there was mild bilateral adnexal 
tenderness.  A history of ovarian cysts was noted with no 
current symptoms or complaints.  A January 2007 treatment 
record also reflects a history of ovarian cysts, but is 
negative for current symptoms, complaints, or a current 
diagnosis of an enlarged uterus.

In July 2007 testimony before the Board, the veteran 
testified that during active duty she was required to run up 
until her ninth month of pregnancy.  Testimony revealed that 
both pregnancies and deliveries were normal.  She also 
testified that she had uterine bleeding and that a physician 
explained that this was due to extra strain on the uterus 
from carrying large babies and that her uterus did not shrink 
back down to its normal size.  She further testified that a 
hysterectomy was recommended.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that none of the treating 
physicians have attributed the veteran's enlarged uterus or 
residuals of an enlarged uterus to active duty, despite her 
contentions to the contrary.  Specifically, the most recent 
January 2007 medical record is negative for findings or a 
diagnosis of an enlarged uterus and prior treatment records 
reflect treatment of an enlarged uterus but do not show that 
it is related to active duty.  therefore, the evidence does 
not support the claim based on medical nexus.

the veteran contends that she is currently experiencing 
residuals of an enlarged uterus that are related to her 
active duty.  However, as a layperson, she is not competent 
to give a medical opinion on diagnosis, causation, or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998); citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board acknowledges that the veteran is competent to give 
evidence about what she experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The Board finds that the preponderance of the medical 
evidence weighs against a finding that an enlarged uterus or 
any residuals thereof, developed during active duty.  
therefore, the board concludes that an enlarged uterus or any 
residuals thereof were not incurred or aggravated by active 
duty.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

The veteran contends that she is suffering from PTSD as a 
result of several experiences during ACTIVE DUTY, to include 
harassment by a superior officer and two sexual assaults.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2007).

VA considers diagnoses of mental disorders in accordance with 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD 
include: A) exposure to a traumatic event; B) the traumatic 
event is persistently experienced in one or more ways; C) 
persistent avoidance of stimuli associated with the trauma 
and numbing of general responsiveness is indicated by at 
least three of seven symptoms; D) persistent symptoms of 
increased arousal are reflected by at least two of five 
symptoms; E) the duration of the disturbance must be more 
than one month; and F) the disturbance causes clinically 
significant distress or impairment in social, occupational, 
or other important areas of functioning.  DSM-IV, Diagnostic 
Code 309.81.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007).

When the evidence does not establish that a veteran is a 
combat veteran, his or her assertions of service stressors 
are not sufficient to establish the occurrence of such 
events. Rather, his or her alleged service stressors must be 
established by official service record or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

In this case, the veteran has not contended that she engaged 
in combat.  Accordingly, as a matter of law, a medical 
professional cannot provide supporting evidence that the 
claimed in-service event actually occurred based on a post- 
service medical examination.  Moreau v. Brown, 9 Vet. 
App. 389, 395-6 (1996).  In addition, the veteran's own 
testimony, standing alone, will not be sufficient.  Id.

Because the veteran is alleging sexual abuse, the special 
provisions of VA Adjudication Procedure Manual M21-1 (M21-1), 
Part III (Feb. 20, 1996), regarding personal assault must 
also be considered.  The Manual identifies alternative 
sources for developing evidence of personal assault, such as 
private medical records, civilian police reports, reports 
from crisis intervention centers, testimonial statements from 
confidants such as family members, roommates, fellow service 
members, or clergy, and personal diaries or journals.  M21-1, 
Part III, 5.14c(4)(a). When there is no indication in the 
military record that a personal assault occurred, alternative 
evidence, such as behavior changes that occurred at the time 
of the incident, might still establish that an in-service 
stressor incident occurred.

Examples of behavior changes that might indicate a stressor 
include (but are not limited to): visits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment; sudden requests that a military 
occupational series or duty assignment be changed without 
other justification; lay statements indicating increased use 
or abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
undereating; pregnancy tests around the time of the incident; 
increased interest in tests for HIV or sexually transmitted 
diseases; unexplained economic or social behavior changes; 
treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma; or 
breakup of a primary relationship. M21-1, Part III, 
5.14c(7)(a)-(o).  

Subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary 
evidence.  In personal assault claims, secondary evidence 
which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  This approach has been 
codified at 38 C.F.R. § 3.304(f)(3) (2007).  See also Patton 
v. West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. 
App. 393 (1998).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3).

Notably, in August 2003, the RO requested from the veteran 
the types of evidence described in M21-1 and 38 C.F.R. § 
3.304(f)(3).  In reply, the veteran submitted a statement 
from a neighbor regarding sexual harassment.

The Board is indeed very mindful of the fact that veterans 
claiming service connection for disability due to in-service 
personal assault face unique problems documenting their 
claims.  Since assault is an extremely personal and sensitive 
issue, many incidents of personal assault are not officially 
reported, and victims of this type of in-service trauma may 
find it difficult to produce evidence to support the 
occurrence of the stressor.

Service medical records reflected no complaints of, treatment 
for, or a diagnosis related to a psychiatric disability.  A 
June 1982 enlistment examination, July 1987 periodic 
examination, and an April 1989 separation examination 
reflected a normal psychiatric evaluation.  A July 1984 note 
reads "seen for 1462 evaluation, no psychiatric disorder."  
In an April 1989 report of medical history, the veteran 
reported that she was in good health and denied nervous 
trouble of any sort; loss of memory, or amnesia; or 
depression or excessive worry.  

Since the service medical records do not show evidence of any 
psychiatric disability during service or at the time of 
discharge, the Board finds that the weight of the evidence 
demonstrates that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for major 
depression.  38 C.F.R. § 3.303(b).  The first post-service 
clinical evidence of diagnosed psychiatric disability is a 
private treatment record dated in January 1999 which reported 
that there was no evidence of recurrent psychogenic amnesia.  
A February 1999 treatment report suggests that she developed 
temporary global amnesia around February 1998.  

Therefore, assuming that the veteran had a confirmed 
diagnosis of psychogenic amnesia as early as February 1998, 
the Board places significant probative value on the, at a 
minimum, a nine-year gap between discharge from service and a 
diagnosed psychiatric disability.  However, the Board notes 
that her treating physician did not attribute psychogenic 
amnesia to the veteran's active duty.

The Board finds that the gap between discharge and post-
service symptomatology is too remote in time to support a 
finding of in-service onset.  See Maxson v. Gober, 230 F.3d 
1330, 1331 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

In August 1989, the veteran underwent a VA psychiatric 
evaluation in which she claimed that she was sexually 
harassed in service.  She explained that she was "jumpy" 
and "[could not] sit still" years after serving in the 
Special Forces where she was harassed.  She indicated that 
she could have gone to a regular Army unit, but that she 
liked the somewhat informal attitude in the Special Forces 
and that she left service to be at home with her two children 
and to pursue her college career.  

She also claimed that she spoke to a psychiatrist in service 
regarding "boyfriend problems," but was told that there was 
nothing wrong with her.  The VA psychiatrist noted that her 
service medical records and claims file did not show any 
evidence of psychiatric treatment of symptoms and found that 
a formal psychiatric diagnosis was not warranted.

The veteran underwent a VA psychology consultation in 
September 2005.  She provided a history of childhood sexual 
abuse.  She claimed that when she was assigned to Special 
Forces at Ft. Bragg, she was gang raped by a group of men who 
she was unable to identify because it was dark and they wore 
masks.  She stated that she conveyed this to her supervisors 
informally and was essentially laughed at so she did not file 
a formal report.  

On another occasion, she claimed that she was raped by an 
unknown assailant in her dorm room.  She also indicated that 
she was raped by someone she knew at Ft. Campbell who 
threatened her if she told anyone.  She also described being 
sexually harassed by her superior against whom she pressed 
charges and attended a formal hearing.  She indicated that 
the hearing ended with her feeling her career would be 
threatened if she pursued anything further.  She stated that 
she loved the Army and wanted to remain in service, but did 
not get an increase or promotion which she felt was due to 
the fact that she is a female.  

Upon examination, her condition was diagnosed as depression, 
not otherwise specified (NOS).  VA psychology outpatient 
treatment records dated from October 2005 to June 2006 are 
void of a diagnosis of PTSD.

In testimony before the Board in July 2007, the veteran 
testified that she was gang raped in either September or 
October 1983 and that the assault did not affect her job 
performance and that her personnel evaluations remained 
unchanged.  Testimony reflected that she was not aware of any 
police reports of the incidents.  

She testified that she went to sick call after the gang rape, 
but decided not to seek treatment at a hospital because there 
was no physical evidence of the assault.  She further 
testified that "it was not the actual or physical rape that 
bothered me.  It was the constant harassment, physical [and] 
sexual harassment in the Army."  She also indicated that she 
had never been formally diagnosed as having PTSD.

In this particular case, the veteran lacks any diagnosis of 
PTSD.  The Court has also held that a symptom without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability due to a disease 
or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Service connection cannot be granted for PTSD, where, as in 
the present case, the preponderance of the evidence fails to 
demonstrate that the appellant currently has the claimed 
disability.  The criteria for a valid claim for the 
disability at issue, therefore, have not been met in this 
case.  In the absence of proof of a present disability there 
can be no valid claim.  Brammer, 3 Vet. App.  at 225.
Moreover, the Board can discern no competent medical evidence 
in the record, or any suggestion of the existence thereof, 
that any alleged PTSD is related to the veteran's reported 
sexual assaults, harassment, and abuse.  Additionally, a 
review of her service medical records and personnel records 
did not reflect any behavioral changes in the veteran 
consistent with the onset of a psychiatric condition.

The Board has considered the written statements of the 
veteran and her friend, the veteran's sworn testimony, 
service medical records, and service personnel file.  
However, the veteran's claim lacks corroboration of the 
alleged sexual trauma in service. 

The veteran contends that she has PTSD.  However, as a 
layperson, she is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998); citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board acknowledges that the veteran is competent to give 
evidence about what she experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran has PTSD.  
Therefore, the Board concludes that PTSD was not incurred or 
aggravated by active duty.  As the preponderance of the 
evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

GERD and Erosive Esophagitis

The veteran contends that she developed GERD and erosive 
esophagitis as a result of taking pain medication for knee, 
back, and foot pain during active duty.

Service medical records reflected no complaints of, treatment 
for, or a diagnosis related to a gastroesophageal disease.  A 
June 1982 enlistment examination, July 1987 periodic 
examination, and an April 1989 separation examination are 
negative for diagnoses attributable to GERD or erosive 
esophagitis.  In an April 1989 report of medical history, the 
veteran reported that she was in good health and denied any 
frequent indigestion or stomach problems.  

Since the service medical records do not show evidence of any 
GERD and erosive esophagitis during service or at the time of 
discharge, the Board finds that the weight of the evidence 
demonstrates that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for GERD 
or erosive esophagitis.  38 C.F.R. § 3.303(b).  The first 
post-service clinical evidence of a gastroesophageal disease 
is a January 1999 private treatment record which indicates 
that she had stomach problems; this was almost 10 years after 
service.

The Board finds that the gap between discharge and post-
service symptomatology is too remote in time to support a 
finding of in-service onset.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

Private treatment records dated in September 1999 reflect an 
assessment of gastritis related to NSAID use.  Her epigastric 
pain was specifically related to the use of Maalox.  In 
September 2001, her condition was diagnosed as 
GERD/esophagitis, reflux.  An August 2002 record shows a 
diagnosis of gastroesophageal reflux disease.  A January 2003 
emergency room report shows a diagnosis of gastroenteritis.  
In February 2003, the assessment was GERD/esophagitis reflux.

VA medical records dated in September 2005 note a history of 
GERD.  In January 2007 she had breakthrough symptoms of GERD.

In July 2007 testimony before the Board, she testified that 
she took pain medication for her service-connected bilateral 
foot and right knee disabilities during active duty and as a 
result developed stomach problems.  She stated that her 
physician told her that her stomach problems were due to 
excessive amounts of Ibuprofen that "ate away" at her 
stomach and caused reflux.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that none of the treating 
physicians have attributed the veteran's GERD or erosive 
esophagitis to active duty, despite her contentions to the 
contrary.

The veteran contends that her GERD and erosive esophagitis 
are related to her active duty.  However, as a layperson, she 
is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998); citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board acknowledges that the veteran is competent to give 
evidence about what she experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's GERD and 
erosive esophagitis developed during ACTIVE DUTY. Therefore, 
the Board concludes that neither GERD nor erosive esophagitis 
were incurred in or aggravated by ACTIVE DUTY.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hand Numbness

The veteran contends that she has bilateral hand numbness 
related to active duty.

Service medical records reflected no complaints of, treatment 
for, or a diagnosis related to numbness of the hands.  A June 
1982 enlistment examination, July 1987 periodic examination, 
and an April 1989 separation examination reflected normal 
neurological and upper extremities evaluations.  However, the 
July 1987 examination noted a right ganglion cyst.  In the 
April 1989 report, a physician noted that a ganglion cyst of 
the right wrist was excised in December 1988 without 
sequelae.  The December 1989 discharge summary stated that 
the veteran's condition was stable without complaints of pain 
or tingling.  There was slight numbness of the thumb with 
flexion in all extremities.  

In an April 1989 report of medical history, the veteran 
reported that she was in good health and denied any neuritis.  
Since the service medical records do not show evidence of 
bilateral hand numbness during service or at the time of 
discharge, the Board finds that the weight of the evidence 
demonstrates that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a 
bilateral hand disability.  38 C.F.R. § 3.303(b).  However, 
post-service medical records are void of findings, 
complaints, symptoms or diagnoses of bilateral hand numbness.

Next, and significantly, there is no current diagnosis 
related to bilateral hand numbness or any identifiable 
disease or disability reasonably attributed thereto.  Of note 
is the fact that recent VA medical records are negative for 
any complaints, findings, treatments of, or diagnoses 
attributable to numbness of the hands.

In testimony before the Board in July 2007, the veteran 
testified that she experienced numbness in the right hand at 
the site of the ganglion cyst excision.  She testified that 
her left hand numbness might be related to secretarial work 
in service.  She further testified that her numbness was 
periodic and that she had never been diagnosed with carpal 
tunnel or peripheral neuropathy.  She indicated that she did 
not have left hand numbness or tingling in active duty and 
that the same symptoms in the right hand developed gradually.

A review of the medical evidence does not show treatment for, 
or diagnosis attributable to, bilateral hand numbness.  The 
Court has also held that a symptom without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability due to a disease or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability).  "In the absence of proof of a present 
disability there can be no valid claim."  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 

Service connection cannot be granted for a bilateral hand 
disability, where, as in the present case, the preponderance 
of the evidence fails to demonstrate that the appellant 
currently has the claimed disability.  The criteria for a 
valid claim for the disability at issue, therefore, have not 
been met in this case.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer, 3 Vet. 
App.  at 225.

Service connection cannot be granted for a bilateral hand 
disability, where, as in the present case, the preponderance 
of the evidence fails to demonstrate that the appellant 
currently has the claimed disability.  The criteria for a 
valid claim for the disability at issue, therefore, have not 
been met in this case.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer, 3 Vet. 
App.  at 225.

The veteran contends that she has a bilateral hand 
disability.  However, as a layperson, she is not competent to 
give a medical opinion on diagnosis, causation, or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998); citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board acknowledges that the veteran is competent to give 
evidence about what she experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran has a 
bilateral hand disability.  Therefore, the Board concludes 
that a bilateral hand disability was not incurred or 
aggravated by ACTIVE DUTY.  As the preponderance of the 
evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and the Duty to Assist

Finally, the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).

In August 2003 and February 2004, prior to the initial 
adjudication of the claims, the appellant was notified of the 
evidence not of record that was necessary to substantiate the 
claims.  She was told that she needed to provide information 
so that records could be obtained.  She was informed that VA 
would attempt to obtain records from federal agencies, 
including service medical records, other military records, 
and VA hospital records.

It was also requested that she provide evidence in her 
possession that pertained to the claims.  There is no 
allegation from the appellant that she has any evidence in 
her possession that is needed for a full and fair 
adjudication of these claims.  The Board finds that the 
content of the notice evidence provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.

It was also requested that she provide evidence in her 
possession that pertained to the claims.  There is no 
allegation from the appellant that she has any evidence in 
her possession that is needed for a full and fair 
adjudication of these claims.

In this appeal, the veteran was given notice of what type of 
information and evidence she needed to substantiate her 
claims for service connection, but she was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.

Even though the notice was inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the claims for 
service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained.  Further, the veteran testified before a DRO and 
the Board.

Moreover, the veteran was afforded a VA psychiatric 
examination with respect to her claim for service connection 
for PTSD.  However, given that the evidence does not show 
that the remaining disabilities for which the veteran is 
seeking entitlement to service connection were related to 
service, a remand for VA medical examinations would unduly 
delay resolution.  Therefore, the available records and 
medical evidence have been obtained in order to made adequate 
determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.


ORDER

Service connection for a low back disability, to include as 
secondary to a service-connected right knee disability, is 
denied.

Service connection for a gynecological disorder, claimed as 
residuals of an enlarged uterus, is denied.

Service connection for PTSD is denied.

Service connection for a gastrointestinal disorder, claimed 
as GERD and erosive esophagitis, is denied.

Service connection for a bilateral hand disability, claimed 
as numbness of the hands, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


